Citation Nr: 1510732	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested by chest pain, to include a heart disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1985 and from September 1990 to August 1991.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The matter was previously remanded in February 2012 and July 2014.

The Veteran testified before an Acting Veterans Law Judge (AVLJ) in June 2011.  Since the AVLJ is no longer employed at the Board the Veteran was offered a hearing with a different Veterans Law Judge, which was declined in May 2014.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Due to inadequate compliance with the directives of the Board's June 2014 remand, the matter must be remanded again.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's record was to be reviewed by a physician to determine the nature of the claimed disability and its etiology.  The September 2014 VA opinion is inadequate because the physician stated that the most recent records are silent for chest pain and there does not appear to be a chronic/continuous disability manifested by chest pain at the current time.  Due to a finding of no current disability no opinions were offered.

For VA purposes, a "current diagnosis" is a diagnosis that existed when the claim was raised or was made during the pendency of the appeal.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Here, treatment records in April and September 2011 note the Veteran's complaints of chest pain.  See Medical Treatment Records received in Virtual VA on May 2, 2011 and August 2, 2011.  The February 2012 VA examiner also stated that the Veteran's chest wall pain had been unchanged over the years since 1992.  So while the most recent VA medical records may not note complaints of chest pain there is still evidence of a chronic symptom during the course of the appeal and these must be considered in determining if there is a disorder.

The Veteran has also served the Persian Gulf, so his symptoms must also be considered in the context of a possible undiagnosed illness.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2012.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  After a thorough review of the complete record, and a full clinical evaluation, the examiner should address the following:

a) Identify all current disabilities manifested by chest pain and/or palpitations.  All necessary tests in order to determine the correct diagnoses as determined by the examiner are to be done.  

Specifically, does the Veteran have any cardiac or non-cardiac disorders (i.e., costochondritis or any musculoskeletal disability) manifested by his long history of chest pain?  

In making this determination, the examiner should acknowledge the post-service findings of sinus bradycardia, cardiomegaly, and chest pain, probably costochondritis/musculoskeletal pain.  The examiner is advised that even if current complaints are not noted, he or she must consider past complaints in rendering a diagnosis.  In rendering the requested opinion, the examiner is advised that the Veteran is competent to report symptoms such as chest pain and heart palpitations.

b) For any diagnosed disability manifested by chest pain and/or palpitations (cardiac or non-cardiac in origin), is it at least as likely as not (i.e., 50% or greater probability) that it had its clinical onset during service or is related to any incident of service?  

c)  For any diagnosed disability manifested by chest pain and/or palpitations (cardiac or non-cardiac in origin), is it at least as likely as not (i.e., 50% or greater probability) that it was either (i) caused by, or (ii) aggravated by the Veteran's PTSD.

d)  If a disorder manifested by chest pain and/or palpitations is not diagnosed, the examiner should indicate whether or not any chest pain and/or palpitations are attributable to undiagnosed illness.  If there are any objective indications of chest pain and/or palpitations that cannot be attributed to any organic or psychological cause, the examiner should so state.  The examiner should identify any abnormal symptoms, abnormal physical findings, and abnormal laboratory test results that cannot be attributed to a known clinical diagnosis.

e)  The examiner must explain the basis for each opinion offered to include, if needed, citation to relevant in-service and post-service treatment records and supporting factual data.

3.  Then review the claims file and ensure that the requested development actions have been completed in full.  If the VA examination report or any opinion does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.
 
4.  Finally, after completing any other development that may be indicated, readjudicate the claim on appeal.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

